EXHIBIT 10.1

 

EIGHTH AMENDMENT TO

 

AMENDED AND RESTATED $650,000,000 WAREHOUSING CREDIT

 

AND SECURITY AGREEMENT

 

among

 

WALKER & DUNLOP, LLC

 

as Borrower,

 

WALKER & DUNLOP, INC.

 

as Parent,

 

and

 

THE LENDERS PARTY HERETO,

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

and

 

PNC CAPITAL MARKETS LLC,

 

as Lead Arranger and Sole Bookrunner

 

Effective as of June 16, 2016

 

--------------------------------------------------------------------------------


 

EIGHTH AMENDMENT TO AMENDED AND RESTATED
WAREHOUSING CREDIT AND SECURITY AGREEMENT

 

THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY
AGREEMENT (this “Eighth Amendment”) is made effective as of the 16th day of
June, 2016, by and among WALKER & DUNLOP, LLC, a Delaware limited liability
company (“Borrower”), WALKER & DUNLOP, INC., a Maryland corporation (“Parent”),
the lenders party to the Credit Facility Agreement defined below (the “Lenders”)
and PNC BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent for
the Lenders under the Credit Facility Agreement (hereinafter referred to in such
capacity as the “Administrative Agent”).

 

R E C I T A L S

 

WHEREAS, the Lenders and Borrower are parties to that certain Amended and
Restated Warehousing Credit and Security Agreement, dated as of June 25, 2013,
by and among Borrower, Parent, the Lenders and the Administrative Agent (the
“Original Credit Facility Agreement”), as amended by that certain First
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
dated as of December 20, 2013 (the “First Amendment”), that certain Second
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of June 17, 2014 (the “Second Amendment”), that certain Third
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of August 26, 2014 (the “Third Amendment”), that certain Fourth
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of June 17, 2015 (the “Fourth Amendment”), and that certain Fifth
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of October 26, 2015 (the “Fifth Amendment”), that certain Sixth
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of December 24, 2015 (the “Sixth Amendment”), and that certain
Seventh Amendment to Amended and Restated Warehousing Credit and Security
Agreement, effective as of February 12, 2016 (the “Seventh Amendment” and the
Original Credit Facility Agreement, as amended by the First Amendment, Second
Amendment, Third Amendment, Fourth Amendment, Fifth Amendment, Sixth Amendment
and Seventh Amendment, is herein referred to as the “Credit Facility
Agreement”), whereby upon the satisfaction of certain terms and conditions set
forth therein, the Lenders agreed to make Warehousing Advances from time to
time, up to the Warehousing Credit Limit (each such term as defined in the
Credit Facility Agreement).

 

WHEREAS, Borrower has requested, and the Administrative Agent and the Lenders
have agreed, pursuant to the terms hereof, to modify certain terms of the Credit
Facility Agreement as set forth in this Eighth Amendment.

 

NOW, THEREFORE, for and in consideration of the premises, the mutual entry of
this Eighth Amendment by the parties hereto and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

 

Section 1.                                          Recitals.  The Recitals are
hereby incorporated into this Eighth Amendment as a substantive part hereof.

 

--------------------------------------------------------------------------------


 

Section 2.                                          Definitions.  Terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Facility Agreement.

 

Section 3.                                          Amendments to Credit
Facility Agreement.  The Credit Facility Agreement is hereby amended as follows:

 

(a)                                 Section 1.2 of the Credit Facility Agreement
is hereby deleted and replaced with the following:

 

“The Warehousing Commitment expires on the earlier of (“Warehousing Maturity
Date”):  (a) June 21, 2017 (the “Stated Maturity Date”), on which date the
Warehousing Commitment will expire of its own term and the Warehousing Advances
together with all accrued and unpaid interest and costs and expenses will become
due and payable without the necessity of Notice or action by Lenders; and
(b) the date the Warehousing Commitment is terminated and the Warehousing
Advances become due and payable under Section 10.2(a) or 10.2(b).”

 

(b)                                 The Warehousing Note defined in Section 1.3
of the Credit Facility Agreement and payable to PNC is hereby replaced with the
Amended and Restated Warehousing Notes attached to this Eighth Amendment as
Exhibits A-1 and A-2 respectively.

 

(c)                                  Section 12.3 of the Credit Facility
Agreement is hereby amended and restated as follows:

 

“Section 12.3                     Notices.

 

All communications required or permitted to be given or made under this
Agreement (“Notices”) must be in writing and must be sent by one or more of the
following methods, with confirmed receipt of delivery: (i) manual delivery;
(ii) overnight courier; (iii) United States mail (postage prepaid), or
(iv) subject to the limitation below, e-mail transmission in accordance with
electronic delivery protocols provided by Administrative Agent to Borrower,
addressed as follows (or at such other address as may be designated by Borrower
or Lender in a Notice to the other):

 

If to Borrower or Parent:

Walker & Dunlop, LLC
7501 Wisconsin Avenue, Suite 1200E
Bethesda, Maryland 20814
Attention: Stephen Theobald
E-mail: stheobald@walkerdunlop.com

 

 

In each case with a copy to:

Walker & Dunlop, LLC
7501 Wisconsin Avenue, Suite 1200E
Bethesda, Maryland 20814
Attention: Richard M. Lucas
Email: rlucas@walkerdunlop.com

 

 

In each case with a copy to:

Morgan, Lewis & Bockius LLP

 

2

--------------------------------------------------------------------------------


 

 

1701 Market Street
Philadelphia, Pennsylvania 19103
Attention: Michael J. Pedrick
Email: michael.pedrick@morganlewis.com

 

 

If to the Administrative Agent:

PNC Real Estate Finance
Attention: Terri Wyda
Senior Vice President
300 Fifth Avenue
PT-PTWR-15-1
Pittsburgh, PA 15222-2707
E-mail: terri.wyda@pnc.com
Facsimile: 412-762-6500

 

 

In each case with a copy to:

PNC Bank, National Association
Attention: Sharon Wilson
500 West Jefferson
Mailstop K1-KHDQ-04-6
Louisville, KY 40202
E-mail: REBWH@pnc.com
Facsimile: 502-581-2743

 

 

 

and

 

 

 

PNC Bank, National Association

 

Attention: Erin Larabee

 

500 First Avenue, 4th Floor

 

Mail Stop P7-PFSC-04-V

 

Pittsburgh, PA 15219

 

E-mail: REBWH@pnc.com

 

Facsimile: 412-705-2124

 

 

In each case with a copy to:

Ballard Spahr LLP

 

300 East Lombard Street, 18th Floor

 

Baltimore, Maryland 21202

 

Attention: Thomas A. Hauser, Esquire

 

Email: hauser@ballardspahr.com

 

Subject to the provisions of this Section 12.3, all periods of Notice will be
measured from the date of delivery if delivered manually or electronically, from
the first Business Day after the date of sending if sent by overnight courier or
from 4 days after the date of mailing if sent by United States mail except that
Notices to the Administrative Agent under Article 2, and Section 3.3(e) will be
deemed to have been given only when actually received by the Administrative
Agent.  The Borrower authorizes the Administrative Agent to accept the
Borrower’s Warehousing Advance Requests, shipping requests, wire

 

3

--------------------------------------------------------------------------------


 

transfer instructions, security delivery instructions and other routine
communications concerning the Warehousing Commitment and the Collateral
transmitted to the Administrative Agent by electronic transmission (including
facsimile or e-mail) and those documents, when transmitted to the Administrative
Agent by electronic transmission have the same force and effect as the
originals; provided, however, any notice pursuant to this Agreement or in
connection with any of the transactions contemplated by this Agreement, which is
intended to inform the Administrative Agent of or allege any claim, cause of
action, failure of performance or breach or default by or on behalf of any party
to this Agreement, is not permitted to be made by electronic transmission.  Any
permitted electronic transmission to the Administrative Agent shall be delivered
only during the normal business operating hours of the Administrative Agent, and
if any notice or other communication is not sent or posted during normal
business hours of the recipient, said posting date shall be deemed to have
commenced as of 11:00 a.m. eastern time on the next business day for the
recipient.  The Administrative Agent shall not incur any liability to the
Borrower for acting upon any electronic transmission or telephonic notice
referred to in this Agreement which the Lender believes in good faith to have
been given by a Person authorized to deliver such notice or for otherwise acting
in good faith hereunder. Notwithstanding anything contained herein, the Borrower
shall deliver paper copies of Notices or other documents to the Administrative
Agent upon request for such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent.”

 

(d)                                 Section 12.13 of the Credit Facility
Agreement is hereby amended and restated as follows:

 

“12.13  Counterparts, PDF Copies

 

This Agreement, and any exhibits or other documents to be delivered from time to
time in connection herewith, may be executed in any number of counterparts, each
of which will be deemed an original, but all of which together constitute but
one and the same instrument.  Delivery of an executed counterpart of a signature
page to this Agreement and any other document to be delivered from time to time
in connection herewith (but specifically excluding any Warehousing Note or
Guaranty, which must be executed and physically delivered to Lender), by email
(including by PDF) shall be effective as delivery of a manually executed
counterpart of this Agreement and any other document to be delivered in
connection herewith (other than the Warehousing Note or Guaranty). A party may
reserve the right to require the subsequent delivery of fully executed original
documents within a specified time frame after electronic receipt, but such
reservation shall have no effect on the authenticity, delivery, or
enforceability of any document previously transmitted or exchanged by electronic
means.”

 

(e)                                  The following defined term set forth in
Section 13.1 of the Credit Facility Agreement is hereby deleted in its entirety
and replaced with the following:

 

‘“Warehousing Credit Limit” means Six Hundred Fifty Million Dollars
($650,000,000); provided, however, that from and after the date of the Eighth
Amendment, it shall be temporarily increased to One Billion One Hundred Fifty
Million Dollars

 

4

--------------------------------------------------------------------------------


 

($1,150,000,000) and such increase shall remain in effect until for a period of
forty-five (45) days from the date of the first Warehousing Advance made
utilizing said temporary increase.’

 

(f)                                   Exhibit D to the Credit Facility Agreement
is hereby deleted and replaced with Exhibit D attached to the Eighth Amendment.

 

(g)                                  Exhibit N-1 to the Credit Facility
Agreement is hereby deleted and replaced with Exhibit N-1 attached hereto and
incorporated herein by reference.

 

(h)                                 Exhibit N-2 to the Credit Facility Agreement
is hereby deleted and replaced with Exhibit N-2 attached hereto and incorporated
herein by reference.

 

(i)                                     Exhibit N-3 to the Credit Facility
Agreement is hereby deleted and replaced with Exhibit N-3 attached hereto and
incorporated herein by reference.

 

(j)                                    From and after the date of this Eighth
Amendment, Schedule I to the Credit Facility Agreement shall be deleted in its
entirety and replaced with the new Schedule I attached hereto and incorporated
herein by reference.

 

Section 4.                                          Ratification, No Novation,
Effect of Modifications.  Except as may be amended or modified hereby, the terms
of the Credit Facility Agreement are hereby ratified, affirmed and confirmed and
shall otherwise remain in full force and effect.  Nothing in this Eighth
Amendment shall be construed to extinguish, release, or discharge or constitute,
create or effect a novation of, or an agreement to extinguish, release or
discharge, any of the obligations, indebtedness and liabilities of Borrower or
any other party under the provisions of the Credit Facility Agreement or any of
the other Loan Documents, unless specifically herein provided.

 

Section 5.                                          Amendments.  This Eighth
Amendment may be amended or supplemented by and only by an instrument executed
and delivered by each party hereto.

 

Section 6.                                          Waiver.  The Lenders shall
not be deemed to have waived the exercise of any right which they hold under the
Credit Facility Agreement unless such waiver is made expressly and in writing
(and no delay or omission by any Lender in exercising any such right shall be
deemed a waiver of its future exercise).  No such waiver made as to any instance
involving the exercise of any such right shall be deemed a waiver as to any
other such instance, or any other such right.  Without limiting the operation
and effect of the foregoing provisions hereof, no act done or omitted by any
Lender pursuant to the powers and rights granted to it hereunder shall be deemed
a waiver by any Lender of any of its rights and remedies under any of the
provisions of the Credit Facility Agreement, and this Eighth Amendment is made
and accepted without prejudice to any of such rights and remedies.

 

Section 7.                                          Governing Law.  This Eighth
Amendment shall be given effect and construed by application of the law of the
Commonwealth of Pennsylvania.

 

Section 8.                                          Headings.  The headings of
the sections, subsections, paragraphs and subparagraphs hereof are provided
herein for and only for convenience of reference, and shall not be considered in
construing their contents.

 

5

--------------------------------------------------------------------------------


 

Section 9.                                          Severability.  No
determination by any court, governmental body or otherwise that any provision of
this Eighth Amendment or any amendment hereof is invalid or unenforceable in any
instance shall affect the validity or enforceability of (i) any other such
provision or (ii) such provision in any circumstance not controlled by such
determination.  Each such provision shall be valid and enforceable to the
fullest extent allowed by, and shall be construed wherever possible as being
consistent with, applicable law.

 

Section 10.                                   Binding Effect.  This Eighth
Amendment shall be binding upon and inure to the benefit of the Administrative
Agent, the Borrower, the Parent, the Lenders, and their respective permitted
successors and assigns.

 

Section 11.                                   Counterparts.  This Eighth
Amendment may be executed in any number of counterparts, each of which shall be
deemed to be an original and all of which shall constitute one and the same
instrument.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Eighth Amendment under their respective seals as of the day and year first
written above.

 

 

WALKER & DUNLOP, LLC, as Borrower

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President,
Chief Financial Officer & Treasurer

 

 

 

 

 

WALKER & DUNLOP, INC., as Parent

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President,
Chief Financial Officer & Treasurer

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent and Lender

 

 

 

 

 

By:

/s/ Donald Thomas

 

Name:

Donald Thomas

 

Title:

Assistant Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ John Nelson

 

Name:

John Nelson

 

Title:

Managing Director

 

Signature Page  -  Eighth Amendment to Amended and Restated Warehousing Credit
and Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

PNC FIFTH AMENDED AND RESTATED WAREHOUSING NOTE

 

$796,260,000.00

June   , 2016

 

WALKER & DUNLOP, LLC, a Delaware limited liability company (“Borrower”)
previously delivered to PNC Bank, National Association (together with its
successors and assigns, “Lender”), that certain Fourth Amended and Restated
Warehousing Note, dated December 24, 2015, in the principal amount of One
Billion Three Hundred Million Dollars ($1,300,000,000.00) (the “Original
Note”).  The Original Note evidences a line of credit and is the Warehousing
Note referred to in that certain Amended and Restated Warehousing Credit and
Security Agreement, dated as of June 25, 2013, by and among, Borrower, Lender
(as administrative agent and as lender) and Wells Fargo Bank, National
Association (as lender) (the “Original Agreement”), as amended by that certain
First Amendment to Amended and Restated Warehousing Credit and Security
Agreement, dated as of December 20, 2013 (the “First Amendment”), that certain
Second Amendment to Amended and Restated Warehousing Credit and Security
Agreement, effective as of June 17, 2014 (the “Second Amendment”), that certain
Third Amendment to Amended and Restated Warehousing Credit and Security
Agreement, effective as of August 26, 2014 (the “Third Amendment”), that certain
Fourth Amendment to Amended and Restated Warehousing Credit and Security
Agreement, effective as of June 17, 2015 (the “Fourth Amendment”), that certain
Fifth Amendment to Amended and Restated Warehousing Credit and Security
Agreement, effective as of October 26, 2015 (the “Fifth Amendment”), that
certain Sixth Amendment to Amended and Restated Warehousing Credit and Security
Agreement, effective as of December 24, 2015 (the “Sixth Amendment”), and that
certain Seventh Amendment to Amended and Restated Warehousing Credit and
Security Agreement, effective as of February 12, 2016 (the “Seventh Amendment”)
.  Contemporaneously herewith, Borrower, Lender (as administrative agent and as
lender), and certain other parties have entered into that certain Eighth
Amendment to Amended and Restated Warehousing Credit and Security Agreement (the
“Eighth Amendment”, and the Original Agreement, as amended by the First
Amendment, Second Amendment, Third Amendment, Fourth Amendment, Fifth Amendment,
Sixth Amendment, Seventh Amendment and Eighth Amendment, as the same may be
further amended, restated, renewed or replaced, is herein referred to as the
“Agreement”), whereby Lender has agreed, inter alia, to temporarily increase its
Warehousing Commitment Amount, as set forth in Schedule I to the Credit Facility
Agreement, to Seven Hundred Ninety Six Million Two Hundred Sixty Thousand
Dollars ($796,260,000.00). Accordingly, Borrower and Lender desire to amend and
restate the Original Note in its entirety as follows:

 

FOR VALUE RECEIVED, Borrower promises to pay to the order of Lender, in
accordance with the provisions of the Agreement, at the offices of PNC Bank,
National Association, in its capacity as administrative agent (“Administrative
Agent”) located at 300 Fifth Avenue, PT-PTWR-15-1, Pittsburgh, Pennsylvania
15222, or at such other place as Administrative Agent may designate from time to
time (i) the principal sum of Seven Hundred Ninety Six Million Two Hundred Sixty
Thousand Dollars ($796,260,000.00) or so much thereof as may be outstanding
under the Agreement relating to Lender’s Warehousing Commitment Amount,
(ii) interest on that amount from the date of each Warehousing Advance from
Lender until repaid in full, and (iii) all other fees, charges and other
Obligations due to Lender under the

 

Exhibit A-1-1

--------------------------------------------------------------------------------


 

Agreement, at the rates, at the times, and in the manner set forth in the
Agreement.  All payments under this Note and the Agreement must be made in
lawful money of the United States and in immediately available funds.

 

This Fifth Amended and Restated Warehousing Note (this “Note”) replaces the
Original Note in its entirety, and evidences a line of credit and is one of the
Warehousing Notes referred to in the Agreement.  Reference is made to the
Agreement (which is incorporated by reference as fully and with the same effect
as if set forth at length in this Note) for a description of the Collateral and
a statement of (a) the covenants and agreements made by Borrower, (b) the rights
and remedies granted to Administrative Agent and Lender, and (c) the other
matters governed by the Agreement.  Capitalized terms not otherwise defined in
this Note have the meanings set forth in the Agreement.

 

In addition to principal, interest, fees and other charges payable by Borrower
under this Note and the Agreement, Borrower must pay in accordance with the
terms of Section 12.4(a) of the Agreement, all out-of-pocket costs and expenses
of Administrative Agent and each Lender, including reasonable fees, expenses and
disbursements of counsel, in connection with the enforcement and collection of
this Note.

 

Borrower waives demand, notice, protest and presentment in connection with
collection of amounts outstanding under this Note.

 

This Note is governed by the laws of the Commonwealth of Pennsylvania, without
reference to its principles of conflicts of laws, as an instrument under seal.

 

[Signature Page Follows]

 

Exhibit A-1-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
date set forth above as a sealed instrument.

 

 

WALKER & DUNLOP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A-1-3

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

WELLS FARGO SECOND AMENDED AND RESTATED WAREHOUSING NOTE

 

$353,740,000.00

June   , 2016

 

WALKER & DUNLOP, LLC, a Delaware limited liability company (“Borrower”)
previously delivered to Wells Fargo Bank, National Association (together with
its successors and assigns, “Lender”), that certain Amended and Restated
Warehousing Note, dated December 24, 2015, in the principal amount of Six
Hundred Million Dollars ($600,000,000.00) (the “Original Note”).  The Original
Note evidences a line of credit and is the Warehousing Note referred to in that
certain Amended and Restated Warehousing Credit and Security Agreement, dated as
of June 25, 2013, by and among, Borrower, PNC Bank, National Association (as
administrative agent and as lender) and Lender (the “Original Agreement”), as
amended by that certain First Amendment to Amended and Restated Warehousing
Credit and Security Agreement, dated as of December 20, 2013 (the “First
Amendment”), that certain Second Amendment to Amended and Restated Warehousing
Credit and Security Agreement, effective as of June 17, 2014 (the “Second
Amendment”), that certain Third Amendment to Amended and Restated Warehousing
Credit and Security Agreement, effective as of August 26, 2014 (the “Third
Amendment”), that certain Fourth Amendment to Amended and Restated Warehousing
Credit and Security Agreement, effective as of June 17, 2015 (the “Fourth
Amendment”), that certain Fifth Amendment to Amended and Restated Warehousing
Credit and Security Agreement, effective as of October 26, 2015 (the “Fifth
Amendment”), that certain Sixth Amendment to Amended and Restated Warehousing
Credit and Security Agreement, effective as of December 24, 2015 (the “Sixth
Amendment”), and that certain Seventh Amendment to Amended and Restated
Warehousing Credit and Security Agreement, effective as of February 12, 2016
(the “Seventh Amendment”) .  Contemporaneously herewith, Borrower, Lender, and
certain other parties have entered into that certain Eighth Amendment to Amended
and Restated Warehousing Credit and Security Agreement (the “Eighth Amendment”,
and the Original Agreement, as amended by the First Amendment, Second Amendment,
Third Amendment, Fourth Amendment, Fifth Amendment, Sixth Amendment, Seventh
Amendment and Eighth Amendment, as the same may be further amended, restated,
renewed or replaced, is herein referred to as the “Agreement”), whereby Lender
has agreed, inter alia, to temporarily increase its Warehousing Commitment
Amount, as set forth in Schedule I to the Credit Facility Agreement, to Three
Hundred Fifty Three Million Seven Hundred Forty Thousand Dollars
($353,740,000.00). Accordingly, Borrower and Lender desire to amend and restate
the Original Note in its entirety as follows:

 

FOR VALUE RECEIVED, Borrower promises to pay to the order of Lender, in
accordance with the provisions of the Agreement, at the offices of PNC Bank,
National Association, in its capacity as administrative agent (“Administrative
Agent”) located at 300 Fifth Avenue, PT-PTWR-15-1, Pittsburgh, Pennsylvania
15222, or at such other place as Administrative Agent may designate from time to
time (i) the principal sum of Three Hundred Fifty Three Million Seven Hundred
Forty Thousand Dollars ($353,740,000.00) or so much thereof as may be
outstanding under the Agreement relating to Lender’s Warehousing Commitment
Amount, (ii) interest on that amount from the date of each Warehousing Advance
from Lender until repaid in full, and (iii) all other fees, charges and other
Obligations due to Lender under the Agreement, at the rates, at the times, and
in the manner set forth in the

 

Exhibit A-2-1

--------------------------------------------------------------------------------


 

Agreement.  All payments under this Note and the Agreement must be made in
lawful money of the United States and in immediately available funds.

 

This Second Amended and Restated Warehousing Note (this “Note”) replaces the
Original Note in its entirety, and evidences a line of credit and is one of the
Warehousing Notes referred to in the Agreement.  Reference is made to the
Agreement (which is incorporated by reference as fully and with the same effect
as if set forth at length in this Note) for a description of the Collateral and
a statement of (a) the covenants and agreements made by Borrower, (b) the rights
and remedies granted to Administrative Agent and Lender, and (c) the other
matters governed by the Agreement.  Capitalized terms not otherwise defined in
this Note have the meanings set forth in the Agreement.

 

In addition to principal, interest, fees and other charges payable by Borrower
under this Note and the Agreement, Borrower must pay in accordance with the
terms of Section 12.4(a) of the Agreement, all out-of-pocket costs and expenses
of Administrative Agent and each Lender, including reasonable fees, expenses and
disbursements of counsel, in connection with the enforcement and collection of
this Note.

 

Borrower waives demand, notice, protest and presentment in connection with
collection of amounts outstanding under this Note.

 

This Note is governed by the laws of the Commonwealth of Pennsylvania, without
reference to its principles of conflicts of laws, as an instrument under seal.

 

[Signature Page Follows]

 

Exhibit A-2-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
date set forth above as a sealed instrument.

 

 

WALKER & DUNLOP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A-2-3

--------------------------------------------------------------------------------


 

Exhibit D

 

Eligible Loans and Terms of Warehousing Advances

 

Subject to compliance with the terms and limitations set forth below, and the
terms, representations and warranties and the covenants in the Agreement
(including applicable Exhibits), each of the following Mortgage Loans is an
Eligible Loan for purposes of the Agreement:

 

Fannie Mae DUS Mortgage Loan

 

Definition:  A permanent Mortgage Loan on a Multifamily Property originated by
Borrower under Fannie Mae’s Delegated Underwriting and Servicing Guide. This
definition shall include any permanent Mortgage Loan on a Multifamily Property
originated by the Borrower pursuant to a Fannie Mae credit facility provided by
Fannie Mae, and in accordance with Fannie Mae’s Delegated Underwriting and
Servicing Guide.

 

Provided however, that in connection with any aforementioned permanent Mortgage
Loan on a Multifamily Property originated by the Borrower pursuant to a Fannie
Mae credit facility, in lieu of delivering a bailee letter in the form attached
to the Credit Facility Agreement as Exhibit N-3, Borrower shall cause Fannie
Mae’s counsel to deliver to Administrative Agent a bailee letter based on Fannie
Mae’s then current form bailee letter, as revised to include the following
provision:

 

“Fannie Mae shall hold the Note and Additional Documents as bailee for the
benefit of Administrative Agent until (i) Fannie Mae delivers the Mortgage
Backed Security (as defined below) by wire transfer in accordance with the
delivery instructions specified on Form 2014, a copy of which is attached as
Exhibit A hereto, or (ii) Fannie Mae returns to Administrative Agent, as set
forth below, the Note and any Additional Documents delivered by Administrative
Agent.  Administrative Agent agrees that Administrative Agent’s security
interest in the Note and Additional Documents shall terminate and be cancelled
without further action upon delivery by Fannie Mae of the Purchase Price.  In
the event that Fannie Mae does not issue the Mortgage Backed Security in
exchange for the Note, Fannie Mae will execute and deliver to Administrative
Agent one or more assignments, in recordable form, of the Security Instruments
(as defined in the Master Agreement) securing the Note and will endorse the Note
in blank but without recourse (assuming the Note has been endorsed to Fannie
Mae), and sever any applicable loan documents in connection with the Master
Agreement as necessary; and Administrative Agent agrees that Fannie Mae’s status
as bailee for Administrative Agent shall terminate and be cancelled without
further action upon delivery to Administrative Agent of the Note (endorsed as
aforesaid) and Additional Documents, as described in (ii) above, together with
such executed assignment of the Security Instruments.

 

Subordinate Mortgage Loan:  Only Second Mortgage Loans and Third Mortgage Loans
permitted.

 

Committed/Uncommitted:  Purchase Commitment required.

 

Exhibit D-1

--------------------------------------------------------------------------------


 

Advance Rate: 100% of the lesser of (i) the Mortgage Note Amount or (ii) the
Committed Purchase Price.

 

FHA Permanent Mortgage Loan

 

Definition:  A permanent FHA fully-insured Mortgage Loan secured by a mortgage
on a Multi-Family Property.

 

Subordinate Mortgage Loans:  Only second mortgage loans permitted.

 

Committed/Uncommitted:  Purchase Commitment required.

 

Advance Rate:  100% of the lesser of (i) the Mortgage Note Amount or (ii) the
Committed Purchase Price.

 

FHA Construction Mortgage Loan

 

Definition.  An FHA fully-insured Mortgage Loan for the construction or
substantial rehabilitation of a Multi-Family Property.  No Warehousing Advance
will be made against an FHA Construction Mortgage Loan unless (i) the
Administrative Agent has or at one time had or will obtain (as provided in
Exhibit B-2 — FHA/GNMA) possession of the related Mortgage Note, or (ii) the
related Mortgage Note is in the possession of a Person other than Borrower or an
Affiliate of Borrower.

 

Subordinate Mortgage Loans:  Not permitted.

 

Committed/Uncommitted:  Purchase Commitment required.

 

Advance Rate:  100% of the lesser of (i) Mortgage Note Amount or (ii) the
Committed Purchase Price.

 

FHA Modified Mortgage Loan

 

Definition:  A modified FHA fully-insured Mortgage Loan secured by a mortgage on
a Multi-Family Property.

 

Subordinate Mortgage Loans:  Only second mortgage loans permitted.

 

Committed/Uncommitted:  Purchase Commitment required.

 

Advance Rate:  100% of the lesser of (i) the then outstanding Mortgage Note
Amount or (ii) the Committed Purchase Price.

 

Freddie Mac Program Plus Loan

 

Definition:  Multi-Family Loans sold to Freddie Mac pursuant to the Freddie Mac
Program Plus Seller/Servicer program. This definition shall include any
permanent Multi-Family Loan on a Multifamily Property originated by the Borrower
pursuant to a Freddie Mac credit facility

 

Exhibit D-2

--------------------------------------------------------------------------------


 

provided by Freddie Mac, and in accordance with the Freddie Mac Program Plus
Seller/Servicer program.

 

Provided however, that in connection with any aforementioned permanent
Multi-Family Loan on a Multifamily Property originated by the Borrower pursuant
to a Freddie Mac credit facility, in lieu of delivering a bailee letter in the
form attached to the Credit Facility Agreement as Exhibit N-3, Borrower shall
cause Freddie Mac’s counsel to deliver to Administrative Agent a bailee letter
based on Freddie Mac’s then form bailee letter, as revised to include the
following provision:

 

“Freddie Mac shall hold the Note and Additional Documents as bailee for the
benefit of Administrative Agent until (i) Freddie Mac purchases the subject
Multi-Family Loan, or (ii) Freddie Mac returns to Administrative Agent, as set
forth below, the Note and any Additional Documents delivered by Administrative
Agent.  Administrative Agent agrees that Administrative Agent’s security
interest in the Note and Additional Documents shall terminate and be cancelled
without further action upon delivery by Freddie Mac of the Purchase Price.  In
the event that Freddie Mac does not purchase the Multi-Family Loan, Freddie Mac
will execute and deliver to Administrative Agent one or more assignments, in
recordable form, of the Security Instruments (as defined in the Master
Agreement) securing the Note and will endorse the Note in blank but without
recourse (assuming the Note has been endorsed to Freddie Mac), and sever any
applicable loan documents in connection with the Master Agreement as necessary;
and Administrative Agent agrees that Freddie Mac’s status as bailee for
Administrative Agent shall terminate and be cancelled without further action
upon delivery to Administrative Agent of the Note (endorsed as aforesaid) and
Additional Documents, as described in (ii) above, together with such executed
assignment of the Security Instruments.

 

Subordinate Mortgage Loans:  Only Second Mortgage Loans or Third Mortgage Loans
permitted.

 

Committed/Uncommitted:  Purchase Commitment required.

 

Advance Rate:  100% of the lesser of (i) the Mortgage Note Amount or (ii) the
Committed Purchase Price.

 

Freddie Mac Direct Purchase Mortgage Loan

 

Definition:  Multi-Family Loans sold to Freddie Mac pursuant to the Freddie Mac
TELP.

 

Subordinate Mortgage Loans:  Only Second Mortgage Loans or Third Mortgage Loans
permitted if permitted under the Freddie Mac TELP.

 

Committed/Uncommitted:  Purchase Commitment required.

 

Advance Rate:  100% of the lesser of (i) the Mortgage Note Amount or (ii) the
Committed Purchase Price.

 

Exhibit D-3

--------------------------------------------------------------------------------


 

Exhibit N-1

 

Form of Escrow and Bailee Letter

 

Date

 

Attn:

Closing Agent

XXXXXXXXXXXX

XXXXXXXXXXXX

 

Phone #: (xxx) xxxxxxx

Fax #: (xxx) xxxxxxx

 

RE:         Mortgage Loan:

 

Dear          :

 

Walker & Dunlop, LLC, a Delaware limited liability company, whose address is
7501 Wisconsin Avenue, Suite 1200, Bethesda, Maryland 20818 (the “Borrower”) has
advised PNC Bank, National Association (the “Administrative Agent”), that the
Borrower has appointed [name of Closing Agent firm], and [name of Closing Agent
firm] has agreed, by and through its undersigned employee, to serve as the
closing agent (the “Closing Agent”) and counsel relative to the origination and
closing of the mortgage loan to be made by the Borrower for the above-referenced
property (the “Mortgage Loan”).  Pursuant to an Amended and Restated Warehousing
Credit and Security Agreement by and among Borrower, Lenders and Administrative
Agent (as same may be amended from time to time, the “Credit Agreement”),
Lenders have agreed to provide certain funding for the Mortgage Loan to you as
the Closing Agent.  Terms used in this letter and not defined herein have the
meanings set forth in the Credit Agreement.

 

To facilitate the closing of the Mortgage Loan (the “Closing”), you will confirm
to the Administrative Agent on the date of the Closing that you are in
possession of the original mortgage note evidencing the Mortgage Loan.  As agent
and bailee for the Administrative Agent, you agree to hold the original mortgage
note evidencing the Mortgage Loan as bailee for and on behalf of the
Administrative Agent, and to deliver the original mortgage note evidencing the
Mortgage Loan and the original Assignment of Mortgage Note and Mortgage in blank
to Administrative Agent by recognized overnight delivery promptly after Closing,
and in any event within two (2) Business Days.  Such delivery shall be made to
the address set forth below, unless otherwise directed by the Administrative
Agent.

 

PNC Bank, National Association

500 West Jefferson Street, Mailstop K1-KHDQ-04-6

Louisville, KY 40202

Attention:  Sharon Wilson

 

Upon receipt of your confirmation that you are in possession of the original
mortgage note evidencing the Mortgage Loan, the Administrative Agent will remit
to you, by wire transfer, immediately available funds in the approximate amount
of $            (the “Funds”), which

 

Exhibit N-1-1

--------------------------------------------------------------------------------


 

you are to hold in trust for the Administrative Agent until written or oral
instructions to disburse the funds are obtained from the Borrower, at which time
you may disburse the Funds in accordance with such instructions.  Once you have
received instructions from the Administrative Agent to disburse the Funds to
close the Mortgage Loan, please advise the Administrative Agent via e-mail at
REBWH@pnc.com of the fact of such disbursement immediately upon making such
disbursement.

 

Authorized representatives of the Administrative Agent are listed in the
attached Schedule A to this letter.

 

If the Funds cannot be or are not disbursed for any reason on or before 4:30
p.m. Eastern Time on the date of Closing, you shall advise the Administrative
Agent immediately by telephone that disbursement has not occurred and the Funds
must be returned immediately to the Administrative Agent at the wiring
instructions in the attached Schedule B to this letter.

 

In the event you are not able for any reason to comply with the terms and
conditions set forth in this letter, you shall advise an authorized
representative of the Administrative Agent immediately via e-mail at
REBWH@pnc.com and comply with any instructions given to you by such authorized
representative.

 

Please acknowledge your receipt of this letter and your agreement to comply with
the terms and conditions set forth herein by signing below and returning this
letter to me via e-mail at REBWH@pnc.com.  The Administrative Agent will not
forward the Funds to you until it receives a properly completed and signed copy
of this letter.

 

 

Sincerely,

 

 

 

PNC Bank, National Association

 

 

 

 

 

By:

 

 

 

[Name]

 

 

[Title]

 

Exhibit N-1-2

--------------------------------------------------------------------------------


 

The undersigned Closing Agent acknowledges the terms of this letter and agrees
to comply with the terms and conditions set forth herein.  In addition, Closing
Agent agrees that, notwithstanding any contrary understanding with the Borrower
or the Borrower’s instructions to Closing Agent, these terms and conditions
shall control and may not be altered except by written or oral authorization
executed by the Administrative Agent.

 

CLOSING AGENT:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Wire Transfer Instructions:

Bank:

 

 

City, State:

 

 

ABA #:

 

 

Account Name:

 

 

Account #:

 

 

Reference:

 

 

Attn:

 

 

 

Date:

 

 

 

Exhibit N-1-3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

AUTHORIZED REPRESENTATIVES

 

 

 

Phone

 

E-Mail

Sharon Wilson

 

(502) 581-3345

 

REBWH@pnc.com

Sherry Boston

 

(502) 581-2959

 

REBWH@pnc.com

Terri Wyda

 

(412) 768-8782

 

REBWH@pnc.com

 

NOTE DELIVERY

 

Deliver Note to:

 

1)            via e-mail at REBWH@pnc.com

 

Original Note and Endorsement should be delivered by closing counsel to:

 

1)

 

PNC Bank, NA

500 West Jefferson Street, Mailstop K1-KHDQ-04-6

Louisville, KY  40202

Attention: Sharon Wilson

 

Exhibit N-1-4

--------------------------------------------------------------------------------


 

SCHEDULE B

 

PNC NATIONAL ASSOCIATION

WIRE INSTRUCTIONS

 

Bank Name:

 

PNC Bank, National Association

 

 

 

City, State:

 

Pittsburgh, PA

 

 

 

ABA #:

 

043-000-096

 

 

 

Account Name:

 

Commercial Loan Operations

 

 

 

Account Number:

 

 

 

 

 

Attention:

 

Jessica Drummond

 

 

 

Phone Advice:

 

Phone: (412) 762-5622

 

 

 

RE:

 

Walker & Dunlop, LLC

 

Exhibit N-1-5

--------------------------------------------------------------------------------


 

Exhibit N-2

 

Form of Escrow Letter

 

Date

 

Attn:

Closing Agent

XXXXXXXXXXXX

XXXXXXXXXXXX

 

Phone #: (xxx) xxxxxxx

Fax #: (xxx) xxxxxxx

 

RE:         Mortgage Loan:                      

 

Dear          :

 

Walker & Dunlop, LLC, a Delaware limited liability company, whose address is
7501 Wisconsin Avenue, Suite 1200, Bethesda, Maryland 20818 (the “Borrower”) has
advised PNC Bank, National Association (the “Administrative Agent”), that the
Borrower has appointed [name of Closing Agent firm], and [name of Closing Agent
firm] has agreed, by and through its undersigned employee [if an agent of Title
Company add: (which employee is authorized pursuant to the attached insured
closing production letter)], to serve as the closing agent (the “Closing Agent”)
relative to the mortgage loan to be made by the Borrower for the
above-referenced property (the “Mortgage Loan”).  Pursuant to an Amended and
Restated Warehousing Credit and Security Agreement by and among Borrower,
Lenders and Administrative Agent (as same may be amended from time to time, the
“Credit Agreement”), Lenders have agreed to provide certain funding for the
Mortgage Loan.  Terms used in this letter and not defined herein have the
meanings set forth in the Credit Agreement.

 

To facilitate the closing of the Mortgage Loan (the “Closing”), the
Administrative Agent will remit to you, by wire transfer, immediately available
funds in the approximate amount of $            (the “Funds”), which you are to
hold in trust for the Administrative Agent until written or oral instructions to
disburse the funds are obtained from the Borrower, at which time you may
disburse the Funds in accordance with such instructions.  Once you have received
instructions from the Borrower to disburse the Funds to close the Mortgage Loan,
please advise an authorized representative of the Administrative Agent via
e-mail at REBWH@pnc.com of the fact of such disbursement immediately upon making
such disbursement.

 

Authorized representatives of the Administrative Agent are listed in the
attached Schedule A to this letter.

 

If the Funds cannot be or are not disbursed for any reason on or before 4:30
p.m. Eastern Time on the date of Closing, you shall advise the Administrative
Agent immediately by telephone that disbursement has not occurred and the Funds
must be returned immediately to the Administrative Agent at the wiring
instructions in the attached Schedule B to this letter.

 

Exhibit N-2-1

--------------------------------------------------------------------------------


 

In the event you are not able for any reason to comply with the terms and
conditions set forth in this letter, you shall advise an authorized
representative of the Lender immediately via e-mail at REBWH@pnc.com and comply
with any instructions given to you by such authorized representative.

 

Please acknowledge your receipt of this letter and your agreement to comply with
the terms and conditions set forth herein by signing below and returning this
letter via e-mail at REBWH@pnc.com.  The Lender will not forward the Funds to
you until it receives a properly completed and signed copy of this letter.

 

 

Sincerely,

 

 

 

PNC Bank, National Association

 

 

 

By:

 

 

 

[Name]

 

 

[Title]

 

 

The undersigned Closing Agent acknowledges the terms of this letter and agrees
to comply with the terms and conditions set forth herein.  In addition, Closing
Agent agrees that, notwithstanding any contrary understanding with the Borrower
or the Borrower’s instructions to Closing Agent, these terms and conditions
shall control and may not be altered except by written or oral authorization
executed by the Administrative Agent.

 

CLOSING AGENT:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Wire Transfer Instructions:

Bank:

 

 

City, State:

 

 

ABA #:

 

 

Account Name:

 

 

Account #:

 

 

Reference:

 

 

Attn:

 

 

Date:

 

 

Exhibit N-2-2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

AUTHORIZED REPRESENTATIVES

 

 

 

Phone

 

E-Mail

Sharon Wilson

 

(502) 581-3345

 

REBWH@pnc.com

Sherry Boston

 

(502) 581-2959

 

REBWH@pnc.com

Terri Wyda

 

(412) 768-8782

 

REBWH@pnc.com

 

NOTE DELIVERY

 

Deliver Note to:

 

1)            via e-mail at REBWH@pnc.com

 

Original Note and Endorsement should be delivered by closing counsel to:

 

1)

 

PNC Bank, NA

500 West Jefferson Street, Mailstop K1-KHDQ-04-6

Louisville, KY  40202

Attention: Sharon Wilson

 

Exhibit N-2-3

--------------------------------------------------------------------------------


 

SCHEDULE B

 

 

PNC NATIONAL ASSOCIATION
WIRE INSTRUCTIONS

 

Bank Name:

 

PNC Bank, National Association

 

 

 

City, State:

 

Pittsburgh, PA

 

 

 

ABA #:

 

043-000-096

 

 

 

Account Name:

 

Commercial Loan Operations

 

 

 

Account Number:

 

 

 

 

 

Attention:

 

Jessica Drummond

 

 

 

Phone Advice:

 

Phone: (412) 762-5622

 

 

 

RE:

 

Walker & Dunlop, LLC

 

Exhibit N-2-4

--------------------------------------------------------------------------------


 

Exhibit N-3

 

Form of Bailee Letter

 

Date

 

Attn:

XXXXXXXXXX

XXXXXXXXXXXX

XXXXXXXXXXXX

 

Phone #: (xxx) xxxxxxx

Fax #: (xxx) xxxxxxx

 

RE:         Mortgage Loan:                 

 

Dear          :

 

Walker & Dunlop, LLC, a Delaware limited liability company, whose address is
7501 Wisconsin Avenue, Suite 1200, Bethesda, Maryland 20818 (the “Borrower”) has
advised PNC Bank, National Association (the “Administrative Agent”), that the
Borrower has appointed [name of Closing Agent firm], and [name of Closing Agent
firm] has agreed, by and through its undersigned employee, to serve as the
closing agent (the “Closing Agent”) and counsel relative to the origination and
closing of the  mortgage loan to be made by the Borrower for the
above-referenced property (the “Mortgage Loan”).  Pursuant to an Amended and
Restated Warehousing Credit and Security Agreement by and among Borrower,
Lenders and Administrative Agent (as same may be amended from time to time, the
“Credit Agreement”), Lenders have agreed to provide certain funding for the
Mortgage Loan subject to the terms of this letter.  Terms used in this letter
and not defined herein have the meanings set forth in the Credit Agreement.

 

To facilitate the closing of the Mortgage Loan (the “Closing”), you will confirm
to the Administrative Agent on the date of the Closing that you are in
possession of the original mortgage note evidencing the Mortgage Loan.  As agent
and bailee for the Administrative Agent, you agree to hold the original mortgage
note evidencing the Mortgage Loan as bailee for and on behalf of the
Administrative Agent, and to deliver the original mortgage note evidencing the
Mortgage Loan and the original Assignment of Mortgage Note and Mortgage in blank
to Administrative Agent by recognized overnight delivery promptly after Closing,
and in any event within two (2) Business Days.  Such delivery shall be made to
the address set forth below, unless otherwise directed by the Lender.

 

PNC Bank, National Association

500 West Jefferson Street, Mailstop K1-KHDQ-04-6

Louisville, KY 40202

Attention:  Sharon Wilson

 

Exhibit N-3-1

--------------------------------------------------------------------------------


 

Please acknowledge your receipt of this letter and your agreement to comply with
the terms and conditions set forth herein by signing below and returning this
letter via e-mail at REBWH@pnc.com.  The Administrative Agent will not forward
the funds necessary to fund the Mortgage Loan until it receives a properly
completed and signed copy of this letter.

 

 

Sincerely,

 

 

 

PNC Bank, National Association

 

 

 

By:

 

 

 

[Name]

 

 

[Title]

 

Exhibit N-3-2

--------------------------------------------------------------------------------


 

The undersigned Closing Agent acknowledges the terms of this letter and agrees
to comply with the terms and conditions set forth herein.  In addition, Closing
Agent agrees that, notwithstanding any contrary understanding with the Borrower
or the Borrower’s instructions to Closing Agent, these terms and conditions
shall control and may not be altered except by written or oral authorization
executed by the Administrative Agent.

 

CLOSING AGENT:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

Exhibit N-3-3

--------------------------------------------------------------------------------


 

Schedule I

 

List of Lenders and Lenders’ Warehousing Commitments

 

Lender

 

Warehousing Commitment

 

PNC Bank, National Association

 

$

450,000,000.00

 

Wells Fargo Bank, National Association

 

$

200,000,000.00

 

 

Notwithstanding the foregoing, from and after the date of the Eighth Amendment
and remaining in effect for a period of forty-five (45) days from the date of
the first Warehousing Advance made utilizing said temporary increase, the
Warehousing Commitment Amount for each Lender (and the corresponding percentages
of each Lender to such Warehousing Commitment Amounts) shall be temporarily
increased to the dollar amount designated opposite such Lender’s name below.

 

Temporary Increase of Warehousing Commitment

 

List of Lenders and Lenders’ Temporary Increased Warehousing Commitments

 

Lender

 

Temporary Increased Warehousing
Commitment

 

PNC Bank, National Association

 

$

796,260,000.00

 

Wells Fargo Bank, National Association

 

$

353,740,000.00

 

 

--------------------------------------------------------------------------------